DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 ALL ELEMENTS INSURANCE RESTORATION a/a/o MICHAEL AND
                  TAMMY MCFARLANE,
                       Appellant,

                                    v.

   FIRST PROTECTIVE INSURANCE COMPANY d/b/a FRONTLINE
                 HOMEOWNERS INSURANCE,
                         Appellee.

                              No. 4D17-2294

                           [January 4, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Croom, Judge; L.T. Case No. 562016CA002096.

   Scott Millard of Cohen Grossman, P.A., Maitland, and Gray Proctor of
Fox & Loquasto, P.A., Orlando, for appellant.

    Monica B. Sablon of Sheehe & Associates, P.A., Miami, and Jay M. Levy
of Jay M. Levy, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.